COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-16-00359-CR

Ex parte Dedrick Houston                   §    From the 213th District Court

                                           §    of Tarrant County (C-213-010777-
                                                1343879-AP)
                                           §
                                                October 27, 2016
                                           §
                                                Opinion by Justice Walker
                                           §
                                                (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Sue Walker___________________
                                         Justice Sue Walker